DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: 
Harding disclose a therapeutic radiation generation system comprising: 
a particle beam gun that generates an electron beam (108); 
a high energy dissipation anode target (HEDAT) (124), configured to receive the electron beam, absorb energy from the electron beam, generate a radiation beam, and dissipate heat (Fig. 1, wherein heat is dissipated by circulating liquid metal 144 through circulation system 130.
However, the prior art fails to teach the details of wherein the (HEDAT) includes a plurality of channels; and a liquid anode control component configured to control a flow of a liquid anode to the HEDAT.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2-9 are allowed by virtue of their dependence.
Regarding claim 10: 
Harding disclose a radiation method comprising: 
receiving an electron beam at a high energy dissipation anode target (HEDAT) (124); 
absorbing energy from collisions of the electron beam with a wall of a channel (Fig. 1(.

Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 11-14 are allowed by virtue of their dependence.
Regarding claim 15: 
Harding disclose a radiation therapy system comprising: 
a beam generation system that generates and transports a radiation beam in accordance with a prescribed treatment plan, where the beam generation system includes: 
a particle beam gun that generates an electron beam (108); 
a high energy dissipation anode target (HEDAT) (124), configured to receive the electron beam, absorb energy from the electron beam, generate a radiation beam, and dissipate heat (Fig. 1, wherein heat is dissipated by circulating liquid metal 144 through circulation system 130.
However, the prior art fails to teach the details of wherein the (HEDAT) includes a plurality of channels; and a liquid anode control component configured to control a flow of a liquid anode to the HEDAT.
Since the prior art fail to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 16-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/               Primary Examiner, Art Unit 2884